Citation Nr: 1648176	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-15-788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a gouty arthritis disability, to include of the shoulders, elbows, hips, fingers, and toes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs' (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Veteran testified before the undersigned at a February 2013 personal hearing, and a transcript of that hearing is of record.  The Board previously remanded the appeal in April 2014. 


FINDINGS OF FACT

Gouty arthritis was not manifest during active service or within one year following separation from service, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gouty arthritis disability, to include of the shoulders, elbows, hips, fingers, and toes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated September 2009 and June 2012. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, no reasons or bases requirement is imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided a VA examination in July 2014 for an opinion regarding the connection of gouty arthritis to various symptoms in service.  The examiner reviewed the entire claims file, took into account the Veteran's contentions regarding the manifestation of gouty arthritis in service, and provided evidentiary support and a rationale in the opinion.  The Board finds that the VA examination was adequate. 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist. 

Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested examination, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that he has gouty arthritis, and that his in-service complaints of joint pains demonstrate the onset of gouty arthritis during active duty.  The service medical records indicate various complaints of joint pain and pain in the extremities during service.  In a November 1982 service medical record, the Veteran was assessed with soft tissue trauma to the lower left leg after sustaining injuries in a motor vehicle accident.  The Veteran complained of tenderness in the small toe of his right foot in a January 1985 service medical record, which the examiner assessed as a corn.  In a June 1986 medical record, the Veteran complained of pain after a crushing left toe injury.  The Veteran complained of left foot pains with joint tenderness in a March 1988 medical record, which the examiner attributed to his chronic left foot pain.  In an April 1991 medical record, the Veteran complained of tenderness in his heel, which was diagnosed as fasciitis.  Subsequent physical therapy and orthopedic consultations in 1991 confirmed a diagnosis of plantar fasciitis.  The Veteran noted a foot problem in a report of medical history dated September 1992, and a contemporaneous medical exam related this to his plantar fasciitis and his motor vehicle accident.  The Veteran did not indicate any history of arthritis in his medical history report, and the examiner noted the Veteran's upper extremities, feet, lower extremities and spine were all normal.

The Veteran was first diagnosed with gouty arthritis after service in a 2007 private medical exam.  However, that and subsequent reports do not provide any opinion as to etiology.  In a July 2014 VA examination, the examiner opined that it was less likely that the Veteran's diagnosed gouty arthritis started during service considering the presentation of symptoms in the service medical records.  A careful review of all of the evidence of record led the examiner to conclude that the Veteran's foot conditions and complaints in service were attributable to soft tissue trauma secondary to a motor vehicle accident the Veteran was involved in, and to service-connected plantar fasciitis, not to an onset of gouty arthritis.  

The Board finds that service connection for gouty arthritis, to include of the shoulders, elbows, hips, fingers, and toes, is not warranted.  There is no question that the Veteran has a current diagnosis of gouty arthritis.  However, the preponderance of the evidence does not establish a nexus between that disability and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the evidence weighs against a finding of relationship to service as the July 2014 VA examiner expressly opined that the Veteran's gouty arthritis was less likely related to active service.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements as laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds the Veteran competent to report pain in his joints and extremities, and the complaints are supported by the record and the February 2013 hearing testimony.  The Board acknowledges the Veteran's contention that gouty arthritis first manifested in service as evidenced by the various complaints.  However, the Board considers the VA examiner's opinion to be highly probative and persuasive, and to outweigh the Veteran's lay statements.  The VA examiner has medical training, reviewed all available medical records, including those enumerating the Veteran's in-service complaints, and concluded that the Veteran's joint and extremity pain was linked to his other diagnosed injuries of plantar fasciitis and chronic foot pain.  The Veteran has not submitted any contrary competent and credible evidence suggesting that a nexus between current gouty arthritis and active service exists.  

The Board has additionally considered if service connection for arthritis should be granted as a chronic disease pursuant to the provisions of 38 C.F.R. § 3.309(a).  The Board finds that the Veteran is not entitled to presumptive service connection for arthritis as a chronic disease.  The earliest post-service medical treatment records diagnosing arthritis are dated from 2007, and the Veteran separated from active duty in 1992.  No diagnosis of arthritis was made within one year of separation from service.  Although in a September 1992 medical history report, two months prior to leaving service, the Veteran noted a history of foot problems, the corresponding exam linked the foot problems to his plantar fasciitis and motor vehicle accident, and the Veteran indicated to the examiner that he had no history of arthritis.  The examiner further noted that the Veteran's upper extremities, feet, lower extremities, and spine were all "normal."  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for gouty arthritis, to include of the shoulders, elbows, hips, fingers, and toes.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gouty arthritis disability, to include of the shoulders, elbows, hips, fingers, and toes, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


